Citation Nr: 0608606	
Decision Date: 03/24/06    Archive Date: 04/04/06	

DOCKET NO.  04-37 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in Wichita, Kansas, that denied entitlement to the 
benefits sought.  


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all evidence necessary for an equitable disposition of the 
claims.

2.  Bilateral hearing loss was not demonstrated until many 
years following service and is not shown to be related to the 
veteran's active service.

3.  Tinnitus was not shown for many years following service 
discharge and is not shown to be causally related to the 
veteran's service in the artillery.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may the incurrence of sensorineural 
hearing loss during wartime service be so presumed.   
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 
3.309 (2005).

2.  The veteran does not have tinnitus that was incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that under the VCAA, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).

Based on a review of the evidence of record, the Board finds 
that VA has complied with the VCAA's notification and 
assistance requirements and has obtained and developed all 
evidence necessary for an equitable disposition of the 
matters on appeal.  The appeal is thus ready to be considered 
on merits.  The Board notes that the veteran was provided 
with a letter regarding his claim for service connection for 
hearing loss and tinnitus in June 2003.  In the letter, he 
was advised of the types of evidence he was responsible for 
obtaining, and of the types of evidence VA would undertake to 
obtain.  Additionally, in the September 2004 statement of the 
case and subsequent supplemental statements of the case, he 
was informed as to what is required to establish entitlement 
to service connection for hearing loss and for tinnitus.

As for the duty to assist the veteran, the Board notes that 
the veteran provided testimony at a hearing before a decision 
review officer at the Wichita RO in April 2005.  A transcript 
of the proceedings is of record and has been reviewed.  Also, 
the veteran has been accorded examinations by VA.  His claims 
folder was reviewed by a VA otolaryngologist in August 2005.  
Accordingly, the Board finds that VA has complied with the 
VCAA's notification and assistance requirements.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2005).

In Wade v. West, 11 Vet. App. 302 (1999), the Court held that 
38 C.F.R. § 1154(b) does not obviate the requirement that a 
veteran submit medical evidence of a causal relationship 
between a current condition and military service.  

Service connection requires competent evidence showing:  (1) 
The existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hanson v. Principi, 16 Vet. App. 110 (2002).

In addition, if a veteran served continuously for ninety (90) 
days or more during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) of a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by the provisions of 38 C.F.R. 
§ 3.385 (2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385.

In this case, the veteran's personnel records disclose that 
his military occupational specialty was a field artillery 
crewman.  He participated in the Vietnam Counter Offensive 
Phase II and the Counter Offensive Phase III.  

The service medical records reflect no treatment, complaints, 
or findings indicative of hearing loss or tinnitus.  

The post service medical evidence includes the report of an 
audiologic examination accorded the veteran by VA in April 
1980.  The veteran stated he had hearing loss that was due to 
concussion sounds to which he was exposed while serving in 
the artillery in Vietnam.  He referred to occasional 
tinnitus.  Following audiogram study, he was provided with a 
diagnosis of bilateral, mild sensorineural hearing loss.

Additional medical evidence of record includes an August 2003 
statement from Wei-Li Hu, M.D., an otolaryngologist with the 
Dodge City Medical Center in Dodge City, Kansas, who stated 
that he saw the veteran that month for evaluation of hearing 
loss and bilateral tinnitus.  The veteran gave a history of 
noise exposure from artillery shelling while serving in 
Vietnam.  The veteran reported he had had no other noise 
exposure.  He stated he had had an office job for the past 30 
years or so.  Current audiogram studies showed noise-inducted 
sensorineural hearing loss.  The physician opined that the 
veteran's tinnitus "is attributable to the hearing loss."

Also of record is a September 2003 statement from Warren D. 
Balazs, D.O., who stated that the veteran underwent 
diagnostic audiometric testing with another individual that 
month.  He had a bilateral sloping high frequency 
sensorineural hearing loss.  It was noted this was "probably 
secondary to excessive noise exposure while serving in an 
artillery unit in Vietnam."  Bilateral tinnitus was also 
diagnosed.

Additional medical evidence includes a June 2004 statement 
from a physician's assistant in Paris, Texas.  He stated he 
had known the veteran for the past eight years.  During that 
time, the veteran had shown a progressive degeneration of his 
hearing.  The individual stated the veteran gave a history of 
serving in an artillery unit in Vietnam in the late 1960's.  
He stated that, in his opinion, this type of high frequency 
trauma to the inner ear/acoustic auditory center might have 
precipitated  his currently described low and high frequency 
hearing impairment.

The veteran was accorded an audiologic examination by VA in 
August 2004.  The claims file was reviewed by the examiner.  
The veteran stated that prior to entering service, he was a 
migrant worker who worked in open fields.  He stated that he 
also helped on a cattle farm before entering service.  He 
denied any recreational noise exposure prior to service.  He 
claimed that it was in service while serving in the artillery 
that he was exposed to loud noises.  He denied any 
recreational noise exposure following service.  He stated 
that he worked for the United States Post Office as a letter 
carrier, a clerk, a supervisor, and a Postmaster.  The 
examiner indicated that he reviewed the veteran's service 
medical records, including the report of induction 
examination in October 1965 and the report of separation 
examination in September 1968.  He also referred to the 
statement from Dr. Hu dated in August 2003.  It was the 
opinion of the audiologist that the veteran's "hearing loss 
and tinnitus is not likely related to his military service."

Also of record is an October 2004 statement from a friend and 
co-worker of the veteran's for 20 years.  The individual 
indicated that the veteran had had problems with his hearing.

Statements in September 2004 and October 2004 from Dr. Balazs 
and Dr. Wei-Li Hu are of record and are essentially to the 
same effect as statements from the physicians in 2003.

The veteran gave testimony regarding the effect of his 
hearing loss and tinnitus on his ability to function in the 
years following service discharge.

A VA otolaryngologist reviewed the claims file in August 
2005.  He acknowledged that the veteran was exposed to 
acoustic noise trauma in Vietnam.  The specialist noted that 
the first complaints of hearing loss and tinnitus were noted 
in April 1980 when the veteran underwent audiometric testing 
by VA.  The specialist noted that at that time, the veteran 
complained primarily about his left hand which was bothering 
him.  It was noted that he was working "custom harvesting."  
The specialist opined that he assumed there would be noise 
exposure involved in that job.  Audiometric testing in 1980 
showed only a very mild high frequency hearing loss.  
Thereafter, the specialist noted there was no documentation 
of hearing difficulties in the medical records until 2003.  
It was also indicated that the veteran seemed to have had 
increasing ear disability secondary to post-traumatic stress 
disorder that had been diagnosed in 2001.  The specialist 
believed that the veteran's current high frequency hearing 
loss "would be more related to what has gone on in his life 
in recent years and not related to military noise exposure."  
He stated this was based primarily on the induction and 
separation hearing tests that were each within normal limits.  
He noted there were no complaints until April 1980 and that 
hearing tests over the years were basically within the limits 
of normal with slight high frequency loss.

Also of record is a December 2005 statement from the 
veteran's daughter.  She expressed frustration that VA had 
denied the veteran's claim despite the medical documentation 
that had been submitted.  She also discussed her father's 
service with the U.S. military.

Initially, with regard to the representative's concern that 
the provisions of 38 C.F.R. § 3.304(f) with regard to combat 
exposed veterans has not been considered, the Board 
acknowledges the veteran was in an artillery unit and likely 
was exposed to combat action while serving in Vietnam.  
Therefore, the Board finds his reports of noise exposure are 
consistent with the circumstances of his service.

However, the preponderance of the evidence of record does not 
reflect a causal relationship between the inservice noise 
exposure and current hearing loss and tinnitus.  A careful 
reading of the record does not disclose a continuity of 
symptomatology between the reported inservice noise exposure 
and any current hearing loss and/or tinnitus.  
 
The Board is aware of the statements from Dr. Hu and Dr. 
Balazs.  However, Dr. Hu indicated it was only "quite 
possible" that the noise exposure the veteran had in Vietnam 
had caused ear cell damage which had not shown up on 
audiogram study.  It does not appear that the veteran saw Dr. 
Hu or Dr. Balazs for years following service discharge.  The 
VA audiologist who examined the veteran in August 2004 and 
the VA otolaryngologist who reviewed the claims folder in 
August 2005 each indicated that the claims file was available 
to and reviewed by each of them.  Each essentially expressed 
the opinion that the veteran's hearing loss and tinnitus were 
likely not related to his military service.  They made 
reference to the service records showing no indication of 
hearing loss.  The VA otolaryngologist reviewed the claims 
folder in August 2005.  The specialist noted the complete 
lack of documentation of the presence of hearing loss for 
years between the time of service discharge and 2003.  

The Board is more impressed by the comments from the VA 
audiologist in 2004 and the otolaryngologist in 2005 than it 
is the statements from Dr. Hu and Dr. Balazs.  This is so 
because they each had access to the entire claims folder 
while neither Dr. Hu nor Dr. Balez did.  Further, each is a 
trained professional in the area of audiology.  

Also, the Board is aware of the representative's arguments 
alleging to some kind of personal bias, but the Board does 
not find this to be the case.  The reports of the VA 
audiology specialists have been carefully reviewed and there 
is no indication that they were rendered without giving the 
veteran every consideration.  The Board notes that service 
connection is in effect for other disabilities, including 
PTSD, and  the veteran has a combined disability rating of 
50 percent.  The Board believes that a review of the record 
shows that the veteran has been accorded every consideration 
in his dealings with the VA.  The Board recognizes the 
veteran's honorable service in Vietnam in the late 1960's and 
appreciates his service to his country.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


